Citation Nr: 1545659	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  13-33 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel












INTRODUCTION

The Veteran served on active duty from December 2007 to November 2008 and active duty training (ACDUTRA) from May 2005 to July 2005 and from July 2006 to September 2006.

This matter comes before the Board of Veteran's Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


REMAND

The Veteran contends he is entitled to service connection for PTSD, as a result of in-service stressors. Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability in accordance with certain medical standards, credible supporting evidence that the claimed in-service stressor actually occurred, and a link established by medical evidence, between the current symptomatology and the claimed in-service stressor. 38 C.F.R. §§ 3.304(f), 4.125(a). 

The Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, indicates he served in an imminent danger pay area in Kuwait/Iraq as a cannon crewmember. He has also provided documentation of four stressful incidents which occurred in service. Accordingly, he was provided a VA examination in July 2011. While it was not disputed that he experienced these stressors in service, the examiner found that the current level of symptoms did not rise to the level of a formal diagnosis of PTSD.

Importantly in this case, effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.

As the Veteran's claim was certified to the Board in June 2015, (after August 4, 2014), a diagnosis of PTSD must conform to DSM-V. See 38 C.F.R. 
§ 4.125(a) (2015). As the Veteran's July 2011 VA examination was based on the DSM-IV diagnostic criteria, an updated examination using the appropriate criteria must be conducted.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran. 

All actions to obtain records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them. 

2. After completing the above development to the extent possible, schedule the Veteran for a VA psychiatric examination to determine whether the Veteran has a diagnosis of PTSD under the DSM-V standards. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a. Does the Veteran satisfy the DSM-V criteria for a current diagnosis of PTSD?

b. In so doing, opine whether the Veteran has had PTSD at any point during the appeal period (September 2010 to present).

c. If the Veteran has had PTSD during the appeal period, the examiner is asked to opine whether it is at least as likely as not (fifty percent probability or greater) that the PTSD is etiologically related to service, including as a result of his confirmed  in-service stressors, or any stated fear of hostile military or terrorist activity.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  In offering any opinion, the examiner's attention is invited to the Veteran's lay statements regarding his in-service stressors and continuity of symptoms since service, and in particular his November 2013 VA Form 9, in which he explains why he has not been seeking treatment for his symptoms (i.e., that his duties as a husband, father, full time employee, and full time student have prevented such treatment). Consideration should also be given to the August 2010 treatment note that diagnosed the Veteran as having PTSD, mild spectrum. 

The term "as likely as not" (at least fifty percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

